Citation Nr: 1446239	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to service-connected cholecystectomy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from June 1977 to April 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board decision and remand dated in March 2013, a Board decision and remand dated in July 2013, and a Board remand dated in November 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.


The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have a right hip disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.

2.  The Veteran has not been shown to have a heart disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.

3.  The Veteran has not been shown to have GERD that manifested in service or for many years thereafter or that is otherwise related to his military service.

4.  The Veteran has not been shown to have hypertension that manifested in service or within one year thereafter or that is otherwise related to his military service.

5.  The Veteran has not been shown to have a right knee disorder that manifested in service or within one year thereafter or that is otherwise related to his military service or his service-connected right foot disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).

2.  A heart disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

3.  GERD was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Hypertension was not incurred in active service and may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2013).

5.  A right knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in December 2004, October 2005, May 2007, and September 2008.  Some of these letters also informed the Veteran as to how effective dates and disability ratings are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The claim was last adjudicated in a July 2014 supplemental statement of the case.  

Although not all required VCAA notice was provided prior to initial adjudication of the claims in December 2005, the claims have been readjudicated since September 2008.  Thus, any defect in timing of the notice is no more than harmless, nonprejudicial error.  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service VA and private treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  Extensive efforts have been made to obtain all identified and available private treatment records, and in April 2014, May 2014, and June 2014 all identified and available, relevant treatment records from several health care providers were obtained.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

Here, the medical opinions were obtained after taking a complete history from the Veteran, examination of the Veteran, and a review of the claims file.  Where additional evidence was received, or findings or explanations were inadequate for adjudication of the claims on appeal, the Board remanded the claims for review of the additional medical evidence by VA examiners and addendum medical opinions.

In particular, in April 2013, the Veteran was afforded VA examinations as to his claimed disabilities that were based on comprehensive review of the claims file, a detailed history as provided by the Veteran, review of the service treatment records and post-service records of treatment, and examination of the Veteran.  The opinions provided were well-explained, supported by medical literature research, and were consistent with the evidence in the claims file.  

Subsequently, additional treatment records were received, to include records from the University of Florida, St. Mary's Multispecialty Center, Coastal Spine and Pain Center, Camden Healthcare Associates, Summit Sports Medicine, and Southeast Georgia Healthcare System.

As additional medical evidence was received, VA examiners reviewed the April 2013 VA examination report and the newly received medical evidence, and in April 2014 and July 2014, they provided well-reasoned explanations concurring with the April 2013 VA examiner's opinions.  

The VA examinations and addendum opinions and the additional records of private and VA medical treatment were obtained in compliance with the Board's March 2013, July 2013, and November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2012.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, explained the concept of service connection, identified evidentiary deficits, and suggested the submission of additional evidence to support the Veteran's claims.  The record was held open for 30 days for the submission of medical evidence, and the evidence was subsequently received.  The actions of the VLJ supplement the VCAA and comply with all related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran and his representative have not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Service Connection--Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Right Hip Disorder 

At the outset, the Board notes that the Veteran is not service-connected for a right knee disability, and as will be discussed below, the Board finds in this decision that service connection for a right knee disability is not warranted.  Consequently, service connection for right hip disability as secondary to right knee disability is precluded as a matter of law.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran's service treatment records do not document complaints or trauma specifically related to the right hip.

At an October 1987 periodic in-service examination, it was indicated by the reviewing clinician that the Veteran had no significant joint pain.  However, by history, the Veteran indicated he had experienced swollen or painful joints.
 
In a report of history in November 1994, the Veteran indicated he had no history of arthritis, rheumatism, or bursitis.  He also reported he had no history of bone, joint or other deformity, no history of lameness, or trick or locked knee.

In a report of history in January 1995, the Veteran indicated a history of swollen or painful joints.  He checked a box regarding a history of arthritis, rheumatism or bursitis, and circled bursitis, giving the appearance that he was referring to a history of bursitis of the shoulder.  The reviewing clinician indicated that the Veteran had a history of recurrent back pain and recurrent shoulder pain.

At his retirement examination in January 1995, the Veteran's lower extremities were clinically evaluated as normal.  

Following his military service, a private medical record dated in December 2002 documents complaints of right hip pain, anterior and sharp, on and off for 15 years.  The report states that this was first noted in the military.

VA treatment records show complaints for right hip pain.  VA X-rays of the right hip taken in July 2003 and February 2004 were reportedly negative.

A VA record of treatment dated in February 2006 noted that the right hip was negative for abnormality.  The Veteran's symptoms were attributed to patellofemoral syndrome of the right knee.  

In a written response to a December 2011 Supplemental Statement of the Case, the Veteran reported that he did not know what caused his right hip pain, but he assumed that it was from his foot and knee.  He noted a continuous type of pain in the military.  The Board observes that the Veteran is currently service-connected for a right foot disorder, and as will be discussed below, the Board finds in this decision that service connection for a right knee disorder is not warranted.

At a January 2012 Board hearing, the Veteran reported that he went to sick call for his right hip.  He could not remember the dates or how many times he went to sick call, but he testified that he went on profile a couple of times for it because the pain was bad.  When asked if he sustained any kind of trauma, he reported "probably every day" because he was running around and jumping off the backs of vehicles.  He thought that he may have fractured it jumping off a truck, but he was not sure.  He reported that his hip hurt every day.  He also testified that the hip pain came back when he got older, but he felt that problems were noted at retirement.

At a VA examination in April 2013, the examiner opined that the current right hip condition was not caused by or a result of military service.  The examiner further opined that the current right hip condition was not caused by or aggravated by any of his service-connected disabilities, to include his service-connected right foot disability as documented in his medical records.  The examiner supported his findings based on review of the available medical records, medical literature, and clinical experience.  Service treatment records were noted to be silent for treatment of the right hip condition.  The examiner also observed that the onset of the current right hip condition, advanced degenerative joint disease of both hips, was unknown by the Veteran.  The examiner noted that, at age 46, in July 2003, after subjective complaints right hip pain, VA X-rays of the hips were reported to be negative, with no evidence of chronicity.  The examiner noted that there was no objective evidence of the current claimed right hip condition having its onset in military service or shortly after discharge from military service.  The examiner further noted that, many years after discharge from military service, at age 54, medical records dated in March 2012 show that X-rays of both hips were done at Southeast Georgia Health System.  Per private physician M.H., M.D. (initials used to protect privacy), the diagnosis was advanced degenerative joint disease of both hips.  Based on these findings, that examiner opined that the onset was after July 2003, at which time X-rays of the both hips were normal.  The examiner further asserted that a review of the medical literature revealed no cause, effect, or aggravation of the Veteran's right hip disability by service-connected disabilities.
 
An April 2014 VA examiner opined that newly received medical evidence did not warrant a change to the medical opinions previously provided as to the Veteran's right hip disorder.  

In July 2014, another VA examiner opined that, after review of the claims file and the newly received medical evidence, it remained less likely than not that the Veteran's claimed right hip disorder was incurred, related to, or aggravated by the Veteran's military service.  The examiner noted that the newly received medical evidence showed that in March 2012, April 2012, May 2012, and June 2012, the Veteran presented for the evaluation of painful hips bilaterally, right shoulder, and knees bilaterally, and he was treated with pain medication.  No physical examination was noted.  The examiner stated that there was nothing in the newly received medical evidence that would change the medical opinion that was previously rendered.  The July 2014 VA examiner stated that he was in full agreement with the April 2013 opinion and rationale that was provided. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right hip disorder.  

As demonstrated by the evidence listed above, there were no complaints, treatment, or diagnosis of a right hip disorder in the service treatment records.  He also did not seek treatment or have a diagnosis for several years after his military service.  In fact, July 2003 and February 2004 VA x-rays were negative.  Therefore, the Board finds that a right hip disorder, to include arthritis, did not manifest in service or within one year thereafter.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a right hip disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board does acknowledge the Veteran's statements that he has had symptoms since service.  A December 2002 private medical record also notes that the Veteran reported having intermittent right hip pain for 15 years that was first noted in service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  The Veteran's allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a right hip disorder.  The Veteran did report a history of recurrent back and shoulder pain during his January 1995 retirement examination, yet he did not report any right hip problems.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  His failure to report any complaints pertaining to his right hip at this earlier time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

Moreover, a clinical evaluation at the Veteran's January 1995 retirement examination found his lower extremities to be normal.  Thus, there is actually affirmative evidence indicating that he did not have a right hip disorder at that time.

In addition, the December 2002 private medical record noted that the Veteran's right hip disorder was off and on for 15 years, which suggests that the symptomatology was not continuous.  The Veteran also told the April 2013 VA examiner that he did not know the onset of his right disorder.  Such a statement is inconsistent with the allegation that he injured his right hip disorder in service and has experienced problems since that time.  

For the foregoing reasons, the Board finds that the Veteran's reported history of having a right hip disorder since service is not credible.

In addition to the lack of evidence showing that a right hip disorder manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds the opinion of the April 2013 VA examiner to be of a very high probative value.  The opinion is based on review of the claims file, the history provided by the Veteran, and an examination of the Veteran, as well as a review of medical literature.  The opined date of onset of right hip disability, diagnosed as degenerative joint disease, is also based on a longitudinal view of the Veteran's medical history both as documented and as related by the Veteran and a review of objective X-ray evidence.  

The subsequent VA opinions indicating that no change to the April 2013 findings is warranted based on additionally received evidence are also of a high probative value because they accurately described the newly received information and persuasively depict the information as not warranting any change to the April 2013 VA examiner's medical opinion.

The Board notes that the Veteran has asserted that his current right hip disorder is related to his military service. While the Board has considered the Veteran's own opinion, the Board finds that the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a rationale based on such knowledge, a review of the claims file (including x-ray evidence), and the Veteran's medical history.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right hip disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right hip disorder is not warranted.


Heart Disorder

The Board notes at the outset that the Veteran's current heart disease has been diagnosed as left ventricular hypertrophy secondary to hypertension.   As will be discussed further below, service connection for hypertension is not warranted.  Consequently, service connection for heart disease as secondary to hypertension is precluded as a matter of law.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the Veteran's October 1973 service enlistment examination, a clinical evaluation of the heart, to include thrust size, rhythm, and sounds, was normal, and his blood pressures was 130/82.

At an April 1977 enlistment examination, a clinical evaluation of the heart, to include thrust, size, rhythm, and sounds, was normal, and the Veteran's blood pressure was recorded as 140/70.

At a March 1984 periodic physical examination, a clinical evaluation of the heart, to include thrust size, rhythm, and sounds, was normal, and his blood pressure was listed as 140/80.  

At an October 1987 period examination, a clinical evaluation of the Veteran's heart, to include thrust, size, rhythm, and sounds, was again normal.  The Veteran's blood pressure was measured as 120/80. 

The Veteran's service records shows that he underwent coronary artery disease screening as part of his January 1995 retirement examination.  The assessment was (1) multiple risk factor coronary artery disease, no symptoms with normal examination; (2) increased cholesterol; (3) abnormal EKG-differential diagnosis: right ventricular hypertrophy, old post myocardial infarction, normal variant, etc.  The Veteran subsequently underwent an echocardiogram, and as related by an April 2013 VA examiner, below, the results did not show heart disease.  At the time of the Veteran's January 1995 service retirement examination, his ECG was normal, and his blood pressure was 143/76 and 140/84.  A clinical evaluation of the Veteran's heart, to include thrust, size, rhythm, and sounds was normal.  No diagnosis of hypertension was noted.

On VA general medical examination in May 1995, the Veteran's blood pressure was reported as 130/70.  The examiner noted that the Veteran's blood pressure was perfectly normal.  No cardiac symptoms were noted.  A diagnosis of hypertension was not shown.  The VA general medical examination report indicates that the echocardiogram and treadmill test were thought to be essentially negative.

A June 2003 VA record of treatment references, by history, a private medical record in June 2000 that was said to show mild left ventricular hypertrophy by echocardiogram with mild diastolic dysfunction.

As will be discussed further in the section of this decision pertaining to service connection for hypertension, the Veteran was noted to have elevated blood pressure readings in 2001 and began to receive medication for hypertension in 2002.

A private medical record of treatment dated in May 2011 includes a diagnosis of chest pain and indicates that the Veteran was referred to a cardiologist.  Treadmill testing in June 2011 was reportedly normal, although an echocardiogram at that time showed mild left ventricular hypertrophy.

In July 2011, a private nuclear medicine myocardial perfusion study was performed. The study showed no chest pain, no electrocardiogram changes, and no atrioventricular (AV) block.  

In a response to a December 2011 Supplemental Statement of the Case, the Veteran reported that some abnormalities were shown at his retirement examination.  He reported that he recently saw a doctor who performed nuclear testing.  

At his January 2012 Board hearing, the Veteran testified that he was not being treated for a heart condition.  He was claiming service connection because, in his view, his retirement physical noted an abnormal heart condition.

At a VA examination in April 2013, the examiner opined that the Veteran's hypertensive heart disease was less likely as not (less than 50/50 probability) related to his military service.  The rationale was that, based on medical literature review, medical record review, and clinical experience, hypertensive heart disease was not present upon retirement.  The examiner noted that an extensive cardiovascular evaluation at discharge from service in January 1995, including echocardiogram, showed no LVH (left ventricular hypertrophy) or other chronic heart disability.  The examiner opined that medical records documented the absence of any chronic heart condition of onset during military service.

The April 2013 VA examiner noted that an echocardiogram in the year 2000, per a VA primary care physician who discussed findings in past medical records, showed mild left ventricular hypertrophy and mild diastolic dysfunction, consistent with hypertensive heart disease.  The hypertensive heart disease was opined to be due to hypertension.  The examiner concluded that there was no objective evidence for any chronic heart condition of onset during or within two years of military service.

In April 2014, a VA examiner opined that additionally received evidence did not change the medical opinion previously provided as to the Veteran's heart disorder.  

In July 2014, another VA examiner opined that, after review of the Veteran's claims file and the newly received medical evidence, it remained less likely than not that the Veteran's claimed heart disorder was incurred, related to, or aggravated by his time in military service.  The July 2014 VA examiner noted that a nuclear medicine myocardial perfusion study was performed in July 2011. The study showed no chest pain, no electrocardiogram changes, and no atrioventricular (AV) block.  The examiner noted that there was nothing in the newly received medical evidence that would change the medical opinion that was previously rendered.  The July 2014 examiner was in full agreement with the April 2013 VA examiner's opinion and the rationale that was provided. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disorder.  

As noted, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a heart disorder.  In fact, at the time of his January 1995 retirement examination, there were no symptoms reported, and a clinical evaluation of the heart was normal.  He also underwent an echocardiogram at that time, which the April 2013 VA examiner reviewed and found not to reveal any heart disease.  In addition, the Veteran was seen at a May 1995 VA general medical examination during which no cardiac symptoms were noted.  An echocardiogram and treadmill test were also negative.  

The Board does acknowledge the Veteran's statements that he was told he had an abnormal heart condition at the time of his retirement examination.  As noted above, his January 1995 retirement examination did note multiple risk factors for coronary artery disease and an abnormal EKG.  However, upon further testing and examination, no heart disorder was found.  Thus, any potential abnormality did not result in a diagnosis or condition at that time.  

Moreover, there is no evidence showing that the Veteran sought treatment immediately after service or for many years thereafter.  In fact, a June 2003 VA treatment record indicates that he was not found to have mild left ventricular hypertrophy with mild diastolic dysfunction until June 2000.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds that a heart disorder did not manifest in service or for many years thereafter.  

In addition to the lack of evidence showing that a heart disorder manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds the opinion of the April 2013 VA examiner to be of very high probative value and weight.  The examiner reviewed the claims file (including the service treatment records), considered the medical history reported by the Veteran, and performed a physical examination after which he rendered his opinion with a clear rationale.  

The Board has considered the Veteran's own opinion that he has a heart disorder related to his military service.  However, the Board has considered the Veteran's own opinion, the Board finds that the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a rationale based on such knowledge, a review of the claims file (including objective testing), and the Veteran's medical history.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a heart disorder is not warranted.


GERD

The Veteran contends that he has GERD that began during active service and that is aggravated by his service-connected cholecystectomy.

The Veteran's service treatment records do not contain a specific diagnosis or history of gastroesophageal reflux disease.   However, the service treatment records dated in August 1986 do show complaints of nausea, vomiting, and heartburn.  A report of medical history dated in June 1987 also documents complaints of frequent heartburn, indicated by the annotating clinician to be heartburn two to three times per week.  

In November 1994, the Veteran indicated in a report of medical history that he had now or had experienced in the past frequent indigestion.  In a January 1995 report of medical history, the Veteran indicated that he did not have a history of frequent indigestion.  At his January 1995 service retirement examination, the Veteran's abdomen and viscera were clinically evaluated as normal.

Private medical records show that the Veteran was found to have Barrett's esophagus on endoscopy (EGD) testing in May 2000.  A treatment record dated in December 2001 notes Barrett's esophagus and GERD.  Subsequent private and VA records of treatment indicate diagnoses of GERD and Barrett's esophagus.  

In a response to a December 2011 Supplemental Statement of the Case, the Veteran reported that he was treated in service for heartburn and that his heartburn continued until it was correctly diagnosed. 
 
At his January 2012 Board hearing, the Veteran asserted that his acid reflux was secondary to his service-connected gallbladder removal.  He testified that he was taking Nexium for acid reflux.  He also reported having severe heartburn during service and stated that he believed that he should have been diagnosed with acid reflux at that time.  He further testified that he has had the same symptoms since service, but noted that they have improved due to medication.

At a VA examination in April 2013, the examiner opined that the Veteran's GERD was less likely than not (less than 50/50 probability) related to or aggravated (permanently worsened) by his military service or events therein, to include his complaints of heartburn or service-connected cholecystectomy.  The rationale was that, based on medical literature review and clinical experience, there was no objective evidence of a chronic condition of GERD during or within two years of service.  In particular, the medical literature suggests that there is a significant correlation of body mass index and waist circumference with intragastric pressure and the gastroesophageal pressure gradient.  It was also noted that obesity was associated with disruption of the esophagogastric junction leading to a hiatal hernia and increased esophageal acid exposure.  Medical literature indicated that obesity, particularly abdominal obesity, has also been associated with increased reflux symptoms.  The examiner concluded that the Veteran's currently diagnosed GERD was at least as likely as not due to his obesity.  

The examiner opined that there was no objective evidence for chronic indigestion or heartburn at retirement.  Symptoms appeared to have resolved following dietary consultation and a nearly 20 pound weight loss by November 1994.  The examiner noted that the Veteran's GERD documented on a January 2002 EGD correlated with an increase of 90 pounds since November 1994.

The examiner further opined that there was no objective evidence for aggravation of GERD by military service or events therein, to include his service-connected cholecystectomy.  GERD was noted to be an esophageal condition.  The examiner elaborated that, per the medical literature, the primary pathogenesis of gastroesophageal reflux disease (GERD) is movement of the gastric juice from the stomach into the esophagus.  The antireflux barrier as the gastroesophageal junction incompetence are:  transient lower esophageal sphincter relaxations (TLESRs), a hypotensive lower esophageal sphincter (LES), and anatomic disruptions of the gastroesophageal junction, often associate with a hiatal hernia.  The examiner elaborated that the pathophsyiology was not related to cholecystectomy. 

The April 2014 VA examiner opined that the newly received evidence did not change the medical opinion previously provided as to gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to service-connected cholecystectomy.  

In July 2014, another VA examiner opined that, after review of the Veteran's claims file and the newly received medical evidence, it remained less likely than not that the GERD, claimed as acid reflux, was incurred, related to, or aggravated by the Veteran's time in military service.  The July 2014 examiner noted the Southeastern Pathology Associates distal esophagus biopsy, dated in July 2009, which observed benign mucosa.  The examiner also noted that additional medical reports from general surgery confirmed a laparoscopic cholecystectomy performed back in 1992.  However, it was noted that, in June 2007, V.V., M.D. performed an upper gastrointestinal endoscopic procedure during which it was ascertained that the postoperative diagnosis of esophagitis was healed.  The private treatment records also note that the esophagoscopy showed a short segment of Barrett's, and at these times, no indication of reflux esophagitis.  The private treatment records show the previous inflammatory changes, ulcerations, etc., were all healed.  A June 2007 gastroscopy was noted to be normal, and the duodenum was normal. The examiner noted that there was nothing in the newly received medical evidence that would change the medical opinion that was previously rendered.  The July 2014 examiner stated that he was in full agreement with the April 2013 opinion and rationale that was provided.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for GERD.

As previously noted, the Veteran's service treatment records document complaints of nausea, vomiting, heartburn, and indigestion.  However, there was no actual diagnosis of GERD.  The Veteran has also asserted that his symptoms continued since service, and he has claimed that they were indicative of GERD.  

Nevertheless, the Board finds that the VA medical opinions are entitled to greater probative weight than the Veteran's lay assertions.  As noted above, the April 2013 VA examiner found that the Veteran's current GERD was not related to or aggravated by his military service, to include his complaints of heartburn therein, or to hi service-connected cholecystectomy.  The April 2013 VA examiner reviewed the claims file (including the service treatment records and post-service medical records), considered the Veteran's reported history, reviewed medical literature, and performed a physical examination.  He provided a complete rationale for his opinions and relied on his on medical training, knowledge, and expertise.  His opinion is further bolstered by findings of the April 2014 and July 2014 VA examiners.

Moreover, while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board must determine on a case by case basis whether a veteran's particular disorder is the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). In this case, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a medical opinion on the etiology of GERD.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the VA examiner even referred to medical literature in reaching his conclusion.  Moreover, the Veteran has never reported that any medical professional has told him that his GERD is related to his military service or to his service-connected cholecystectomy.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for GERD is not warranted.


Hypertension

The Veteran essentially contends that he had high blood pressure in service that has continued through the present time, but that the military failed to diagnose his hypertension.  

At the Veteran's October 1973 service enlistment examination, a clinical evaluation of the heart, to include thrust size, rhythm, and sounds, was normal, and his blood pressure was 130/82.

At an April 1977 Army enlistment examination, a clinical evaluation of the heart, to include thrust, size, rhythm, and sounds, was normal, and the Veteran's blood pressure was recorded as 140/70.

At a March 1984 periodic physical examination, a clinical evaluation of the heart, to include thrust size, rhythm, and sounds, was normal.  The Veteran's blood pressure was evaluated as 140/80.  

At an October 1987 period exanimation, a clinical evaluation of the Veteran's heart, to include thrust, size, rhythm, and sounds was normal.  His blood pressure was measured as 120/80.  

The Veteran's service treatment records further show that he underwent serial blood pressure checks during active service in January 1982, March 1986, and March 1987 and that several elevated blood pressure readings (i.e., diastolic pressures 90 or greater) were noted.  These blood pressure readings are set forth in the service treatment records, and many are set forth in a systematic fashion in an April 2013 VA examination report.  While there are several readings of elevated blood pressure, the substantial majority of these dozens of readings did not meet the threshold for diagnosis of hypertension as set forth currently in VA regulations.  In this regard, the Board notes that, for VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).

At the time of the Veteran's January 1995 service retirement examination, his ECG was normal, and his blood pressure was 143/76 and 140/84.  A clinical evaluation of the Veteran's heart, to include thrust, size, rhythm, and sounds, was normal.  No diagnosis of hypertension was noted.

On VA general medical examination in May 1995, the Veteran's blood pressure was reported as 130/70.  The examiner noted that the Veteran's blood pressure was perfectly normal.  No cardiac symptoms were noted, and a diagnosis of hypertension was not shown. 

VA and private medical records show a current diagnosis of hypertension.  Hypertensive heart disease (left ventricular hypertrophy) was first indicated in the year 2000 by echocardiogram.  They further reflect that the Veteran was noted to have elevated blood pressure in December 2001 and was started on medication for hypertension in 2002. 

At the VA examination in April 2013, the examiner opined that the Veteran's hypertension was less likely than not (less than 50/50 probability) related to his military service, to include any elevated blood pressure readings therein.  The examiner reported, in detail, listings of serial blood pressure testing during service and post-service records of treatment and examination relevant to the date of onset of hypertension.  This included dozens of in-service blood pressure readings, including those of serial blood pressure testing, and post-service blood pressure readings.  The examiner explained that, based on a medical literature review, a medical record review, and clinical experience, the objective evidence did not provide any basis for a diagnosis of hypertension during or within two years after his discharge from active duty.  The examiner noted that the Veteran was first noted to have hypertension in private medical records, which included a diagnosis of mild high blood pressure in December 2001 and reflected that the Veteran was started on a hypertension medication in 2002, which was seven years after service.

An April 2014 VA examiner opined that newly received treatment records did not change the medical opinion previously provided as to the Veteran's hypertension.  The newly received evidence included medical evidence from the University of Florida, St. Mary's Multispecialty Center, Coastal Spine and Pain Center, Camden Healthcare Associates, Summit Sports Medicine, and Southeast Georgia Healthcare System. 

A July 2014 VA examiner opined that, after review of the claims file and the newly received medical evidence, it remained less likely than not that the Veteran's claimed hypertension was incurred in, related to, or aggravated by his time in military service.  The examiner noted that, even though hypertension is shown to be controlled in the private medical records, there was nothing in the newly received evidence that showed the Veteran's hypertension was diagnosed in service or manifested within two years of active service.  The examiner noted that there was nothing in the newly received medical evidence that would change the medical opinion that was previously rendered.  The July 2014 examiner stated that he was in full agreement with the April 2013 opinion and rationale that was provided. 

As noted, the Veteran's service treatment records do not show a confirmed diagnosis of hypertension, nor was a diagnosis shown on VA general medical examination in May 1995.

Notwithstanding, VA and private medical records do show a current diagnosis of hypertension and hypertensive heart disease, beginning during the 2000 to 2002 time frame.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

As previously noted, the Veteran's service treatment records do document that he underwent serial blood pressure checks in January 1982, March 1986, and March 1987, as he has alleged.  Nevertheless, while there are several readings of elevated blood pressure, they did not meet the criteria for a diagnosis of hypertension. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Indeed, there is no diagnosis noted in the service treatment records.  

Moreover, during a May 1995 VA general medical examination, it was noted that the Veteran's blood pressure was normal.  In fact, there was no treatment or diagnosis of hypertension for many years thereafter.  Therefore, the Board finds that hypertension did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds the April 2013 VA examiner's opinion to be highly probative.  He reviewed the claims file (including the service treatment records and post-service records) and considered the Veteran's reported history.  He provided an opinion that was based on an accurate factual premise and was supported by rationale.  
The April 2014 and July 2014 VA medical opinions serve to further bolster the April 2013 VA examiner's opinion.

While the Board has considered the Veteran's own opinion that his hypertension is related to his military service, the Board finds that the VA examiners' opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.


Right Knee Disorder

The Veteran has asserted that his right knee was injured in basic training in 1977.  

The Veteran's service treatment records are negative for any complaints or treatment pertaining to the right knee in 1977 or subsequent records.  His service treatment records show he was seen in July 1986 with complaints of right leg and foot pain.  No complaints related to the knee were noted, and the complaints were assessed as probable metatarsalgia.  His service records do not specifically document a right knee injury or show evidence of a chronic right knee disorder.  At a January 1987 periodic examination, although the Veteran indicated that he had now or had experienced in the past swollen or painful joints, the reviewing clinician elaborated that the Veteran had no significant joint pain, and the lower extremities were clinically evaluated as normal.

At the Veteran's January 1995 service retirement examination, he indicated that he had a history of swollen or painful joints.  This was annotated with the comment that this pertained to right shoulder bursitis.  The Veteran's lower extremities were clinically evaluated as normal at the time of the January 1995 service retirement examination.

At a VA examination in May 1995, the Veteran reported occasional pain in the right knee.  He reported an injury in 1977 when he jumped in a foxhole and landed on the anterior aspect of his right knee.  Since then, he had occasional pain.  X-rays of the right knee were obtained and were within normal limits.  The impression was a history of a right knee injury, which was currently asymptomatic with normal orthopedic examination.  

The VA treatment records show that the Veteran was diagnosed with patellofemoral syndrome in May 2003.  Private treatment records reflect that the Veteran continued treatment for right knee pain with an assessment of patellofemoral pain syndrome.  

In May 2011, VA X-rays showed degenerative changes in the knees bilaterally.

In March 2012, MRIs of both knee joints were performed at Southeast Georgia Health System.  A tear through the posterior horn of the lateral meniscus was noted.

At the January 2012 Board hearing, the Veteran testified that he hurt his right knee jumping during service, but the main injury was when he jumped in a foxhole and hit a rock.  He further testified that his knee had been worsening.

At a VA examination in April 2013, the examiner opined that the Veteran's current right knee condition was not caused by or a result of his military service, including his reported history.  The examiner indicated that his conclusion was based on review of the available medical records, medical literature, and clinical experience.  The Veteran's service treatment records were noted to be silent for treatment of the right knee condition.  

At the April 2013 VA examination, the Veteran stated that VA X-rays of the right knee were performed at the Madison VA Medical Center in 1995 during a routine physical to evaluate chronicity of the right knee injury that he described as having occurred during basic training in the military.  The examiner noted that the X-rays were reported to show "normal radiographic appearance of the right knee."  

The April 2013 VA examiner noted that many years after discharge from the military, in December 2011, X-rays of both the Veteran's knee joints were performed and showed "mild degenerative changes," consistent with the normal aging process.  The Veteran was noted to have been educated on this, voiced understanding, and stated he would recheck his records, because he believed the Madison VAMC said he had arthritis in the military which was confirmed by X-rays during the 1995 physical examination.  The onset of the lateral meniscus tear of the right knee was noted to be unknown by the Veteran.  The examiner noted that, many years after discharge from military service, in March 2012, MRIs of both knee joints were performed at Southeast Georgia Health System.  A private physician, M.H., M.D., diagnosed a tear through the posterior horn of the lateral meniscus.  The April 2013 VA examiner noted that this was about 11 years after the Veteran's discharge.  The examiner recounted that the Veteran clearly reported no known new injury to his right knee.  However, he stated the right knee pain had come back and was quite bad dating back to early 2012.  The examiner opined that, although speculative, the most likely onset of the recently diagnosed "lateral meniscus tear; right knee" is late 2011 to early 2012, or 11 years after his discharge.  He concluded that a nexus could not be made to military service or any of the service-connected military conditions, to include the service-connected right foot condition, because review of the medical literature revealed no relationship (cause, effect or aggravation, if any) between the service-connected conditions and the claimed current right knee condition.  

An April 2014 VA examiner opined that newly received VA treatment records did not warrant any change to the medical opinion that was previously provided as to the Veteran's right knee disorder.  

In July 2014, another VA examiner opined that, after review of the Veteran's claims file and the newly received medical evidence, it remained less likely than not that the Veteran's claimed right knee disorder was incurred, related to, or aggravated by his time in military service. The examiner noted that the newly received medical evidence showed that, in March 2012, April 2012, May 2012, and June 2012, the Veteran presented for the evaluation of painful hips, right shoulder, and knees.  The July 2014 VA examiner noted that there was nothing in the newly received medical evidence that would change the medical opinion that was previously rendered.  The examiner stated that he was in full agreement with the April 2013 opinion and rationale that was provided. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  

As noted above, the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a right knee disorder.  Although the Veteran did report an injury in service and occasional right knee pain during a May 1995 VA general medical examination, x-rays were normal at that time, and the impression of the examiner was a history of a right knee injury, which was asymptomatic with normal orthopedic examination.

He also did not seek treatment or have a diagnosis for several years after his military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, the Board finds that a right knee disorder, to include arthritis, did not manifest in service or within one year thereafter.  

The Board does acknowledge the Veteran's statements that he has had right knee problems since service.  Although he is competent to report continuity of symptomatology, the Board finds that such statements are not credible.  The Veteran's allegations are inconsistent with the contemporaneous record.  As discussed above, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnosis of a right knee disorder.  The Veteran did report a history of recurrent back and shoulder pain during his January 1995 retirement examination, yet he did not report any right knee problems.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  His failure to report any complaints pertaining to his right knee at this earlier time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

Moreover, a clinical evaluation at the Veteran's January 1995 retirement examination found his lower extremities to be normal.  Thus, there is actually affirmative evidence indicating that he did not have a right knee disorder at that time.

In addition, despite his report of right knee pain at a May 1995 VA examination, there were no objective findings or underlying pathology.  In fact, the Veteran told the April 2013 VA examiner that he was told he had arthritis in 1995, yet x-rays at that time provide affirmative evidence contradicting his statement, as they were normal.  

The Veteran also told the April 2013 that he did not know the onset of the lateral meniscus tear of the right knee.

For the foregoing reasons, the Board finds that the Veteran's reported history of having a right knee disorder since service is not credible.

In addition to the lack of evidence showing that a right knee disorder manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link any current diagnosis to the Veteran's military service.

The Board finds the April 2013 VA examiner's opinion to be high probative.  He reviewed the claims file (including the service treatment records and post-service medical records), considered the Veteran's own reported history, and performed a physical examination.  In particular, he considered the 1995 x-rays that were normal and the subsequent x-rays and MRIs showing degenerative arthritis and a torn meniscus.  He provided a thorough rationale for the conclusions reached based on an accurate factual premise.  The April 2014 and July 2014 opinions serve to further bolster the April 2013 VA examiner's opinion.  This highly probative opinion indicates that the Veteran did not have arthritis of the right knee during service until many years after service, that the Veteran's torn meniscus of the right knee did not occur until many years after service, and that the Veteran's right foot disability did not cause or aggravate the Veteran's right knee disability.  

Accordingly, entitlement to service connection for right knee disability is not warranted.   Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not for application in resolution of the claim.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Board notes that an April 2013 medical examiner did not provide an opinion as to whether the Veteran has current bursitis that is related to in-service diagnosed bursitis of the right shoulder.  The examiner did not provide such an opinion because the Veteran's bursitis had completely resolved by the time of the April 2013 VA examination.  However, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

The Veteran's claim for service connection for a right shoulder disorder was received in 2005.  A VA treatment record dated in February 2006 describes chronic pain of the right shoulder and notes bursitis of the right shoulder, an April 2010 VA record of treatment documents complaints of shoulder pain, and the Veteran has received private treatment for shoulder pain, including in 2012.  Such evidence suggests that the Veteran may have had a right shoulder disorder at some point during the pendency of the appeal.  Therefore, a medical opinion is still needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right shoulder disorder.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the foregoing development, the AOJ should obtain a clarifying medical opinion from the VA examiner who conducted the April 2013 VA examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.

If a new examination of the Veteran or a personal history from the Veteran would be helpful in providing the medical opinions requested by the Board, such an examination or interview should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, as reflected in the claims file or as related in person, the examiner should provide a fully reasoned explanation for any such finding.

In addition, the examiner is advised that, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The examiner should state whether the Veteran has had a right shoulder disorder at any point since filing his claim in 2005.  For any diagnosis identified (regardless of whether the condition has since resolved), the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include his symptomatology therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


